Citation Nr: 1704903	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  15-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acute myeloid leukemia and myelodysplasia (refractory anemia with elevated blasts and multi-lineage dysplasia), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to March 1967 and from November 1968 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from the February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection.  That decision was confirmed by the Board in November 2015.

The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued a Joint Motion for Remand vacating the November 2015 Board decision.  The Court held that a February 2015 VA examination is inadequate because its rationale appears to be based on the notion that the Veteran's form of leukemia is not on the presumptive list for conditions caused by Agent Orange.  Additionally, the February 2015 examination relied on the fact that the Veteran's form of leukemia occurs in older adults with a male predominance, but did not discuss why it was not related to the Veteran's service.  The Court held that the Board should provide a new medical opinion on the etiology of the Veteran's acute myeloid leukemia

In January 2016, during the pendency of his appeal, the Veteran unfortunately passed away.  His widow filed a timely request to be substituted as the Appellant in his place. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of Dependency and Indemnity Compensation (DIC) has been raised by the record in the Veteran's widow's December 2016 Application for DIC, Death Pension, and/or Accrued benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's acute myeloid leukemia and myelodysplasia (refractory anemia with elevated blasts and multi-lineage dysplasia) was related to his military service.


CONCLUSION OF LAW

The criteria for service connection for acute myeloid leukemia and myelodysplasia (refractory anemia with elevated blasts and multi-lineage dysplasia), to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Legal Criteria for Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.307(a)(6)(iv), there is a presumption of exposure for Veterans who served on active military service between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied.  The Veteran verified active duty in a unit that served near the Korean DMZ from February 1969 to February 1970; therefore, his exposure to herbicides is presumed.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the Veteran.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III. Analysis

The Appellant contends that the Veteran's acute myeloid leukemia and its precursor condition, myelodysplasia was incurred due to herbicide exposure during his active duty service.  As discussed above, the Court found the February 2015 VA examination to be inadequate and ordered that the Board provide a new medical opinion.  The Board finds the Appellant's submission of private medical opinions is adequate to adjudicate the matter on appeal and the Appellant is not prejudiced by a decision at this time.

Although the Veteran's form of leukemia is not on the presumptive list for conditions caused by Agent Orange, the Board recognizes the holding in Polovick v. Shinseki, 23 Vet. App. 48, 54-56 (2009).  In Polovick, the Court held that a lack of statistical connection between herbicides and a condition, for VA presumptive purposes, does not preclude substantiating direct service connection.  Id.  In December 2016, the Appellant provided the VA with a private medical opinion that stated to a reasonable degree of medical certainty that the Veteran's acute myeloid leukemia was caused by exposure to Agent Orange.  This private physician has over 45 years of experience in the practice of medicine, ten of which were spent as a VA Compensation and Pension examiner where he routinely provided nexus opinions regarding Agent Orange exposure and various conditions. 

The December 2016 private physician report stated that the Veteran was originally diagnosed with myelodysplasia (refractory anemia with elevated blasts with multilineage dysplasia) that evolved over time to acute myeloid leukemia.  The physician stated that both myelodysplasia and acute myeloid leukemia are relatively rare malignant disorders and there are no risk factors to account for its occurrence in the Veteran other than his exposure to Agent Orange and the Benzene constituents within Agent Orange.  The opinion elaborated on medical literature that shows a correlation between exposure to Dioxin (found in Agent Orange) and later development of both myelodysplasia and acute myeloid leukemia.  Additionally, the physician discussed the medical evidence and accepted medical literature demonstrating a connection and causal relationship between Benzene exposure and acute myeloid leukemia.  The physician concluded that the preponderance of evidence shows that exposure to Agent Orange and solvents caused the Veteran's myelodysplasia and acute myeloid leukemia. 

The Appellant also submitted a March 2016 private opinion from the Veteran's treating physician.  The opinion stated that to a reasonable degree of medical certainty, the Veteran's exposure to Agent Orange may have caused the development of myelodysplasia and subsequent acute myeloid leukemia.  The physician further opined that since there were no other known recognized risk factors to account for the Veteran's development of his rare malignant disorder, the likelihood of the relationship between Agent Orange and the Veteran's leukemia is enhanced. 

Taken together, the Board finds the private medical opinions to be probative and credible.  Resolving all doubt in the favor of the Veteran, the Board finds that the Veteran's acute myeloid leukemia was caused by his exposure to Agent Orange.  Thereby, service connection is warranted. 



ORDER

Entitlement to service connection for acute myeloid leukemia and myelodysplasia (refractory anemia with elevated blasts and multi-lineage dysplasia), to include as due to herbicide exposure is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


